
	

113 HR 2049 IH: Shuttle Workforce Revitalization Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2049
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To ensure that all of Brevard County, Florida, is treated
		  as a HUBZone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Shuttle
			 Workforce Revitalization Act of 2013.
		2.Brevard County,
			 Florida
			(a)In
			 generalDuring the covered
			 period, any portion of Brevard County, Florida, that is not otherwise a
			 HUBZone, as such term is defined under section 3(p) of the Small Business Act
			 (15 U.S.C. 632(p)), shall be treated as a HUBZone for purposes of that
			 Act.
			(b)Covered period
			 definedIn this section, the
			 term covered period means the period beginning on the date of
			 enactment of this Act and ending on January 1, 2020.
			
